Exhibit 10.30

November 20, 2006

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, NY 10152
Tel: (212) 407-5200
Attention: David Wasserman

Ladies and Gentleman:

Reference is made to the Consulting Agreement, dated as of December 21, 2005
(the “CD&R Consulting Agreement”), among Hertz Global Holdings, Inc. (formerly
named CCMG Holdings, Inc.) (the “Company”), The Hertz Corporation (“Hertz”) and
Clayton, Dubilier & Rice, Inc. (“CD&R”).  The CD&R Consulting Agreement sets
forth, among other things, the fees to be paid to CD&R by the Company and its
subsidiaries for Consulting Services and Transaction Services to be performed by
CD&R or its affiliates thereunder.  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the CD&R Consulting
Agreement.

The parties agree to terminate the CD&R Consulting Agreement pursuant to Section
4 thereof upon the consummation of the Company’s initial Public Offering (as
defined in the Stockholders Agreement).  In connection with such termination,
the Company will pay (or will cause a subsidiary of the Company to pay) a fee of
$5 million to CD&R (the “CD&R Termination Fee”) on the closing date of the
Company’s initial Public Offering and, in consideration thereof, CD&R will waive
any right to any Transaction Fee in connection with such Public Offering.  Upon
payment of the CD&R Termination Fee, the CD&R Consulting Agreement will
automatically terminate, provided that Section 3(b) and Section 3(d) thereof
shall survive solely as to any portion of any Consulting Fee or Expenses
accrued, but not paid or reimbursed, prior to such termination.

The termination of the CD&R Consulting Agreement has been requested by the
Company (with Majority Approval, as defined in a Stockholders Agreement).  The
CD&R Consulting Agreement is being terminated in reliance upon, and subject to,
the concurrent termination of the Consulting Agreement, dated as of December 21,
2005, among the Company, Hertz and TC Group IV, L.L.C. (the “Carlyle Consulting
Agreement”) and the Consulting Agreement, dated as of December 21, 2005, among
the Company, Hertz and Merrill Lynch Global Partners, Inc. (the “Merrill
Consulting Agreement”), in each case in consideration of a fee in an amount
equal to the CD&R Termination Fee and on terms substantially identical to this
letter agreement.

This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement among the parties with


--------------------------------------------------------------------------------


respect to the transactions contemplated herein and supersedes and replaces any
prior understanding, agreement or statement of intent, in each case written or
oral, of any kind and every nature with respect hereto. This letter agreement is
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed within that state.

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

Sincerely,

 

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

By: :

/s/ Paul Siracusa

 

 

 

Name: Paul Siracusa

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

By:

/s/ Paul Siracusa

 

 

 

Name: Paul Siracusa

 

 

Title: Executive Vice President and

 

 

Chief Financial Officer

 

Acknowledged and agreed as of the

 

 

date first above written:

 

 

 

 

 

CLAYTON, DUBILIER & RICE, INC.

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Vice President

 

 

2


--------------------------------------------------------------------------------